


Exhibit 10.5


BRUNSWICK CORPORATION
[AMENDED AND RESTATED ]TERMS AND CONDITIONS OF EMPLOYMENT


These [AMENDED AND RESTATED ]TERMS AND CONDITIONS OF EMPLOYMENT (the
“Agreement”), entered into as of [DATE] (the “Effective Date”), between
Brunswick Corporation, a Delaware corporation with its headquarters at 1 N.
Field Court, Lake Forest, Illinois, 60045 (the “Company”), and [NAME] (the
“Executive”).
WITNESSETH:
A.
WHEREAS, the Executive is employed by the Company[, pursuant to the Terms and
Conditions of Employment dated [DATE] as amended by the Amendment of Terms and
Conditions of Employment dated [DATE]]; and



B.
WHEREAS, the Company desires to [amend and restate the Terms and Conditions of
Employment to modify the benefits available upon a qualifying termination and in
certain other respects][employ the Executive upon and subject to the terms and
conditions set forth herein and the Executive wishes to accept such employment
upon and subject to such terms and conditions].



C.
THEREFORE, in consideration of the foregoing and the agreements of the parties
described below, the parties agree that:



1.
Definitions. For purposes of this Agreement, capitalized terms used in this
Agreement shall have the meanings ascribed to them in Appendix I to this
Agreement.



2.
Employment and Duties.



a.Position. The Company hereby agrees to employ the Executive, and the Executive
hereby agrees to serve the Company, under the title of [TITLE]. The Executive
shall have such authority, duties and responsibilities as are commensurate with
such position on the terms and conditions set forth in this Agreement, and shall
directly report to the [TITLE].


b.Performance of Duties. Subject to the provisions of Section 6, below,
Executive shall diligently perform his duties as [TITLE] or as may otherwise be
directed by the Chief Executive Officer, and agrees to use his reasonable best
efforts to perform his duties faithfully and efficiently.


c.Other Duties; Related Companies. The Executive agrees to serve, as requested,
as an officer or director of any Related Company, and shall receive no
additional compensation for such service. The Executive agrees that upon the
termination of his employment by the Company for any reason he will be deemed to
have resigned all such positions with any Related Company.


3.
Agreement Term. The term of this Agreement (the “Term”) shall begin on the
Effective Date and shall continue until terminated in accordance with Section
13. The Company shall employ the Executive for a period of time beginning on the
Effective Date and continuing for as long as the Executive retains the
confidence of the Chief Executive Officer, it being the express understanding




--------------------------------------------------------------------------------




that the Executive is an “employee at will,” subject only to the protections
provided by the specific terms of this Agreement. Subject to the terms and
conditions set forth in this Agreement, the Chief Executive Officer may remove
the Executive as [TITLE] and assign him to other duties within the Company or
terminate his employment.


4.
Executive's Compensation and Benefits. As remuneration to the Executive for his
services to the Company hereunder, the Company shall compensate the Executive as
provided in this Section 4 during the Term.



a.
Base Salary. The Executive's annual rate of base salary (“Base Salary”) shall be
$[AMOUNT]1 commencing on the Effective Date and, except as it may be modified in
accordance with this Section 4 by action of the Committee, continuing throughout
the Term. The Base Salary shall be payable in conformity with the Company's
then-current payroll practices, as modified from time to time. The Base Salary
will be reviewed annually during the Term in accordance with Company's usual
salary review process for executive officers. Effective as of the date of any
adjustment in the Executive's Base Salary, the Base Salary as so adjusted shall
be considered the new Base Salary for all purposes of this Agreement. Any
adjustments in Base Salary shall be determined by the Committee and communicated
to the Executive.



b.
Brunswick Performance Plan. For each calendar year during the Term, the
Executive shall be eligible to participate in the Brunswick Performance Plan and
any and all successor or replacement plans as may be determined by the Board or
the Committee (collectively, “BPP”). During the Term, the Executive's target
annual bonus for each full calendar year shall be determined by the Committee in
accordance with the terms of the BPP, as in effect from time to time (“Target
Annual Bonus”). During the Term, the performance goals to be achieved, and the
extent to which those goals have been achieved for purposes of calculating the
amount of the actual payment as a percentage of the Target Annual Bonus, will be
determined by the Committee. The amount of any award under BPP shall be reviewed
and approved by the Committee and communicated to the Executive, and shall be
paid to the Executive in accordance with the terms of the BPP.



c.
Equity-Based Awards. For each calendar year during the Term, the Executive shall
be eligible to participate in and receive equity-based awards under the
Company's 2003 Stock Incentive Plan, and any and all successor or replacement
plans as may be determined by the Board or the Committee (collectively,
“Incentive Plan”).



d.
Retirement and Welfare Benefits. The Executive shall be entitled to participate
in all Company-sponsored retirement, health, welfare and other benefits offered
to similarly situated senior executives, provided that Executive otherwise meets
the eligibility requirements of those plans[ and subject to the Addendum
attached hereto as Appendix IV].



1 Annual Salaries as of December 31, 2012 for named executive officers were: Mr.
McCoy - $1,000,000; Mr. Schwabero - $445,000; Mr. Graves - $445,000; Mr.
Lockridge - $385,000. Mr. Hamilton remains subject to his terms and conditions
of employment dated October 29, 2008, as amended on May 5, 2009.



--------------------------------------------------------------------------------






e.
Vacation. The Executive shall earn pro rata four (4) weeks of paid vacation each
calendar year unless the Company's vacation policy provides for a greater amount
of vacation, to be earned and taken as generally provided for other similarly
situated senior executives of the Company. Earned but unused vacation shall be
paid within 30 days after termination of the Executive's employment. The
Executive shall also be entitled to such personal days and paid holidays as are
generally available to other similarly situated senior executives of the
Company.



f.
Expenses. The Executive shall be entitled to receive prompt reimbursement for
all reasonable and necessary expenses incurred by the Executive in connection
with the performance of his duties, in accordance with Company policies for
similarly situated senior executives.



5.
Restrictive Covenants. The Executive acknowledges that during employment with
the Company or a Related Company, the Executive has and will acquire, develop
and have access to confidential and proprietary information that belongs to the
Company or the Related Company. This information takes years and extensive
resources to develop, is valuable to the Company or the Related Company and
provides the Company or the Related Company with a competitive edge. In
consideration of employment or continued employment, Executive knowingly and
voluntarily agrees to the following restrictions and further acknowledges and
agrees that they are reasonably designed to protect the Company or the Related
Company interests and good will, and will not unduly restrict Executive's
post-employment activities.



a.
Noncompetition; Nonsolicitation; Nondisparagement. The following provisions
shall apply:



i.
During the Executive's employment and during the eighteen (18) month period
immediately following termination of Executive's employment (unless such
termination follows a Change in Control, in which case this Section 5(a)(i) and
Section 5 (a)(ii) shall not apply), without the prior written consent of the
Company: (A) the Executive shall not directly or indirectly be employed or
retained by, or render any services for, or be financially interested in any
manner, in any person, firm or corporation engaged in any business which is then
materially competitive in any way with any business in which the Company or any
Related Company was engaged (including any program of development or research)
(a “Competitive Activity”) during the Executive's employment; (B) the Executive
shall not divert or attempt to divert any business from the Company or a Related
Company; (C) the Executive shall not disturb or attempt to disturb any business
relationships of the Company or any Related Company; and (D) the Executive shall
not assist any person in any way to do, or attempt to do, anything prohibited by
the preceding clauses (A), (B) and (C).



ii.
In furtherance of Section 5(a)(i), the Executive shall promptly notify the
Company through the Company's Chairman of the Board and Chief Executive Officer,
General Counsel and Chief Human Resources Officer, in advance in writing (which
shall include a description of the proposed activity) of his intention to engage
in any activity which could reasonably be deemed to be subject to the
noncompetition provision set forth in Section 5(a)(i). The Company's Chairman of
the Board and




--------------------------------------------------------------------------------




Chief Executive Officer, General Counsel or Chief Human Resources Officer shall
respond to the Executive in writing within thirty (30) calendar days indicating
the Company's approval or objections to the Executive's engagement in the
activity; provided, however, that if the Company's Chairman of the Board and
Chief Executive Officer, General Counsel or Chief Human Resources Officer does
not respond to or request additional information from the Executive within such
thirty (30) day period, the Company's approval shall be deemed to be granted.
Nothing in this Agreement shall be construed as preventing the Executive from
investing his personal assets in any business that competes with the Company, in
such form or manner as will not require any services on the part of the
Executive in the operation or affairs of the business in which such investments
are made, but only if the Executive does not own or control more than two
percent of any class of the outstanding stock of such business.


iii.
For the eighteen (18) month period following termination of Executive's
employment with the Company, the Executive shall not, without the prior written
consent of the Company: (A) solicit, recruit or hire any individual who is
employed by the Company or any Related Company (or who was so employed within
180 calendar days of the Executive's solicitation, recruitment or hiring);
(B) solicit or encourage any employee of the Company or any Related Company to
terminate or refrain from renewing or extending such employment or to become
employed by or become a consultant to any other individual or entity other than
the Company or a Related Company; or (C) initiate discussion with any such
employee for any such purposes or authorize or knowingly cooperate with the
taking of any such actions by any other individual or entity; provided, however,
that nothing herein shall prohibit the Executive from generally advertising for
personnel not specifically targeting any executive or other personnel of the
Company.



iv.
During the Executive's employment with the Company and thereafter, Executive
will not make any comment or statement or engage in any other behavior that in
any way disparages or is otherwise detrimental to the reputation and goodwill of
the Company, any Related Company, or any director, officer, executive, or agent
of the Company or any Related Company; provided, however, that nothing herein
shall be interpreted as prohibiting Executive from making truthful statements,
including statements of opinion, to Company directors, officers, auditors or
regulators or when required by a court or other body having jurisdiction to
require such statements.



b.
Confidentiality. The following provisions shall apply:



i.
Except as may be required by the lawful order of a court or agency of competent
jurisdiction, or except to the extent that the Executive has express written
authorization from the Company, he will keep secret and confidential all
Confidential Information (as defined below), and not disclose the same, either
directly or indirectly, to any other person, firm, or business entity, or use it
in any way. The Executive agrees that, to the extent that any court or agency
seeks to have the Executive disclose Confidential Information, he shall promptly
inform the Company, and he shall take such reasonable steps to prevent
disclosure of Confidential Information until the Company has been informed of
such required




--------------------------------------------------------------------------------




disclosure, and the Company has an opportunity to respond to such court or
agency. If the Executive obtains information on behalf of the Company or a
Related Company that may be subject to attorney-client privilege as to the
Company or an affiliate's attorneys, the Executive shall take reasonable steps
to maintain the confidentiality of such information and to preserve such
privilege.




ii.
Upon his termination of employment with the Company for any reason, the
Executive shall promptly return to the Company any keys, credit cards, passes,
confidential documents and material, or other property belonging to the Company,
and shall return all writings, files, records, correspondence, notebooks, notes
and other documents and things (including any copies or electronic versions
thereof) containing Confidential Information or relating to the business or
proposed business of the Company or any Related Company or containing any trade
secrets relating to the Company or any Related Company, except any personal
diaries, calendars, contact lists or personal notes or correspondence.



iii.
For purposes of this Agreement, the term “Confidential Information” means all
non-public information concerning the Company and any Related Company that was
acquired by or disclosed to the Executive during the course of his employment
with the Company or a Related Company, or during discussions between the
Executive and the Company or any Related Company following his termination of
employment arising out of his employment or this Agreement, including, without
limitation: (A) all of the Company's or any Related Company's “trade secrets” as
that term is used in the Illinois Trade Secrets Act (or, if that Act is
repealed, the Uniform Trade Secrets Act upon which the Illinois Trade Secrets
Act is based); (B) any non-public information regarding the Company's or a
Related Company's directors, officers, employees, customers, equipment,
processes, costs, operations and methods, whether past, current or planned, as
well as knowledge and data relating to business plans, marketing and sales
information originated, owned, controlled or possessed by the Company or a
Related Company; and (C) information regarding litigation and threatened
litigation involving or affecting the Company or a Related Company.



c.
Assistance with Claims. The Executive agrees that, taking into account the
Executive's other commitments, during and after his employment by the Company,
he will assist the Company and any Related Company in the defense of any claims
or potential claims that may be made or threatened to be made against any of
them in any action, suit or proceeding, whether civil, criminal, administrative
or investigative (a “Proceeding”), and will assist the Company and any Related
Company in the prosecution of any claims that may be made by the Company or any
Related Company in any Proceeding, to the extent that such claims may relate to
the Executive's employment or the period of the Executive's employment by the
Company. Executive agrees, unless precluded by law, to promptly inform the
Company if Executive is asked to participate (or otherwise become involved) in
any Proceeding involving such claims or potential claims. Executive also agrees,
unless precluded by law, to promptly inform the Company if Executive is asked to
assist in any investigation (whether governmental or private) of the Company or
any Related Company (or their actions), regardless of whether a lawsuit has then
been filed against the Company or any Related Company with respect to such
investigation. The Company agrees to




--------------------------------------------------------------------------------




reimburse Executive for all of Executive's reasonable out-of-pocket expenses
associated with such assistance, including travel expenses and any attorneys'
fees and shall pay a reasonable per diem fee for Executive's service.


d.
The payments, benefits, and other entitlements under this Agreement are being
made in consideration of, among other things, the obligations of this Section 5
and, in particular, compliance with Sections 5(a) and (b); provided, however,
that all such payments, benefits, or other entitlements pursuant to Section 6
are subject to and conditioned upon the Executive's entering into the Release
and Agreement referred to in Section 6(h).



e.
Remedies.



i.
The Executive acknowledges that the Company would be irreparably injured by any
violation of this Section 5.



ii.
Subject to Section 7, if the Executive materially breaches the provisions of
Sections 5(a) or (b), (A) the Company shall be relieved of all obligations to
make any further payments to the Executive pursuant to Sections 4 and 6 or
otherwise under any incentive compensation plan of the Company or a Related
Company; (B) all outstanding equity-based awards held by the Executive shall be
immediately forfeited; (C) subject to the following provisos, the Executive will
be required to pay to the Company, in cash, within five business days after
written demand is made therefor by the Company, an amount equal to any payments
received by the Executive under Sections 6(a), 6(b) and 6(f); and (D) subject to
the following provisos, the Executive will be required to pay the Company, in
cash, within five (5) business days after written demand is made therefor by the
Company, an amount equal to any gain realized as a result of the exercise or
vesting of equity awards during the period commencing twelve months prior to the
Executive's termination of employment for any reason and ending on the date of
payment; provided, however, that no forfeiture, cancellation, or repayment shall
take place with respect to any payments, benefits, or entitlements under this
Agreement or any other award agreement, plan, or practice, unless the Company
shall have first given the Executive written notice of its intent to so forfeit,
cancel, or require repayment and the Executive has not, within thirty (30)
calendar days after such notice has been given, ceased such impermissible
Competitive Activity or other activity in violation of this Agreement; and
provided further, however, that such prior notice procedure shall not be
required with respect to (A) a Competitive Activity or violation of Section 5(b)
of this Agreement which the Executive initiated after the Company had informed
the Executive in writing that it believed such activity violated this Agreement
or the Company's noncompetition guidelines, or (B) any Competitive Activity
regarding products or services which are part of a line of business which the
Executive knew or should have known represented more than five percent (5%) of
the Company's consolidated gross revenues for the most recently completed fiscal
year prior to the termination of the Executive's employment.



iii.
Executive agrees that (A) the Company, in addition to any other remedies
available to it for a breach or threatened breach of Sections 5(a) or (b), shall
be entitled to a preliminary injunction, temporary restraining order, or other
equivalent relief,




--------------------------------------------------------------------------------




restraining the Executive from any actual or threatened breach of this Section
5; and (B) if a bond is required to be posted in order for the Company to secure
an injunction or other equitable remedy, the parties agree that the bond need
not be more than a nominal sum. If a final and non-appealable judicial
determination is made that any of the provisions of this Section 5 constitutes
an unreasonable or otherwise unenforceable restriction against the Executive,
the provisions of this Section 5 will not be rendered void but will be deemed to
be modified to the minimum extent necessary to remain in force and effect for
the greatest period and to the greatest extent that such court determines
constitutes a reasonable restriction under the circumstances. Moreover,
notwithstanding the fact that any provision of this Section 5 is determined not
to be specifically enforceable, the Company will nevertheless be entitled to
recover monetary damages as a result of the Executive's breach of such
provision.


6.
Termination Provisions.



a.
Severance Benefits. Prior to a Change in Control, if the Company terminates the
Executive's employment for any reason other than Long-Term Disability or Cause,
or if the Executive resigns for Good Reason, subject to Section 6(h), the
Executive shall be entitled to:



i.
Severance payments in an aggregate amount equal to the sum of: (A) one and
one-half (1.5) times Executive's then-current Base Salary (disregarding any
reduction in salary made in contemplation of such termination of employment);
(B) one and one-half (1.5) times the Company's profit-sharing, 401(k) match and
other Company contributions made on behalf of the Executive to the Company's
tax-qualified and nonqualified defined contribution plans during the twelve (12)
month period prior to the date of termination; and (C) such amount, if any, as
may be determined by the Chief Executive Officer in his sole discretion based on
the Executive's Target Annual Bonus under the BPP (“Total Severance Payment”).
If the Total Severance Payment becomes due to the Executive under this
Agreement, subject to Section 7 including Section 7(h), such payment shall be
made in equal installments, in accordance with the Company's regular payroll
practices and procedures, as if it were to be paid over the eighteen (18) month
period following the date of Executive's separation from service; provided,
however, that all unpaid portions of the Total Severance Payment shall be
distributed to the Executive in a lump sum on the payroll date immediately
preceding March 15 of the calendar year following the calendar year in which the
date of termination occurs.



ii.
If such termination occurs prior to the payment of the Executive's Annual Bonus
payable with respect to the immediately preceding calendar year, payment of such
Annual Bonus for such period, in the amount, and at such time, as he would
otherwise have been entitled under the terms of the BPP had his employment not
terminated.



iii.
All outstanding stock options, stock appreciation rights, restricted stock
units, restricted shares and other equity-based awards (the “Equity Incentives”)
held by the Executive shall be governed by the terms and conditions of the
equity compensation plans and award agreements pursuant to which they were
granted.




--------------------------------------------------------------------------------






iv.
The Executive shall be entitled to Company-provided continuation of medical,
dental, vision and prescription coverage, but not Long-Term Disability coverage
(the “Benefits”) (on either an insured or a self-insured basis, in the sole
discretion of the Company) for the Executive and his “Eligible Dependents” (as
determined under the terms of the Company's health and welfare benefit plans in
effect as of the date of termination), on substantially the same terms of such
coverage as are in existence immediately prior to the Executive's date of
termination (subject to commercial availability of such coverage), until the
earlier of: (A) the date on which the Executive becomes eligible to be covered
under Medicare or another employer's group health plan; or (B) the eighteen (18)
month anniversary of the Executive's date of termination; provided, however,
that such coverage shall run concurrently with any coverage available to the
Executive and his Eligible Dependents under COBRA; and provided further,
however, that the Executive shall immediately notify the Company if he or his
Eligible Dependents become covered under Medicare or another employer's group
health plan, at which time the Company's provision of medical coverage for the
Executive and/or his Eligible Dependents, as applicable, will cease. The
Executive shall not be entitled to any other perquisites (except as otherwise
explicitly provided in the applicable perquisite plan or policy or in this
Agreement).



b.
Change in Control Benefits. After a Change in Control, if the Company terminates
the Executive's employment for any reason other than Cause or Long-Term
Disability, or if the Executive resigns for Good Reason, subject to Section
6(h), the Executive shall be entitled to:



i.
Change in Control payments in a lump sum in an aggregate amount equal to three
(3) times the sum of: (A) the Executive's then-current Base Salary (disregarding
any reduction in salary made after the Change in Control or in contemplation of
the Change in Control); (B) the Executive's Target Annual Bonus for the year of
termination or, if greater, the Target Annual Bonus for the year in which the
Change in Control occurred; and (C) the Company's profit-sharing, 401(k) match
and other Company contributions made on behalf of the Executive to the Company's
tax-qualified and nonqualified defined contribution plans during the twelve (12)
months prior to the date of termination (“Total Change in Control Payment”). The
Total Change in Control Payment shall be paid within sixty (60) days after the
date of the Executive's separation from service and shall be contingent on the
release described in Section 6(h) becoming effective subject to the provision
contained in Section 7(h).



ii.
If such termination occurs prior to the payment of the Executive's Annual Bonus
payable with respect to the immediately preceding calendar year, payment of such
Annual Bonus for such period, in the amount, and at such time, as he would
otherwise have been entitled under the terms of the BPP had his employment not
terminated.



iii.
Notwithstanding the terms and conditions of the equity compensation plans and
award agreements pursuant to which outstanding awards were granted, upon
termination of the Executive's employment, but subject to any accelerated
vesting




--------------------------------------------------------------------------------




of any Equity Incentives that occurred upon the Change in Control, all Equity
Incentives held by the Executive not already vested will become fully vested
and, if applicable, immediately exercisable, and will remain outstanding
pursuant to their terms; provided, however, that the treatment of all awards
held by the Executive that are subject to performance-based vesting criteria
shall be governed by the terms and conditions of the equity compensation plans
and award agreements and/or award terms pursuant to which they were granted.


iv.
The Executive shall be entitled to Company-provided continuation of Benefits (on
either an insured or a self-insured basis, in the sole discretion of the
Company) for the Executive and his Eligible Dependents, on substantially the
same terms of such coverage as are in existence immediately prior to the
Executive's date of termination (subject to commercial availability of such
coverage), until the earlier of: (A) the date on which the Executive becomes
eligible to be covered under Medicare or another employer's group health plan,
or (B) the third anniversary of the Executive's date of termination; provided,
however, that such coverage shall run concurrently with any coverage available
to the Executive and his Eligible Dependents under COBRA; and provided further,
however, that the Executive shall immediately notify the Company if he and his
Eligible Dependents become covered under Medicare or another employer's group
health plan, at which time the Company's provision of medical coverage for the
Executive and/or his Eligible Dependents, as applicable, will cease. The
Executive shall not be entitled to any other perquisites (except as otherwise
explicitly provided in the applicable perquisite plan or policy or in this
Agreement).



c.
Benefits Upon Termination Due to Death or Long-Term Disability. If, at any time
during the Term, the Executive's employment terminates as a result of the
Executive's death or Long-Term Disability, the Executive or his estate (as
applicable) shall be entitled to:



i.
Payment of any unpaid Base Salary accrued through the date of termination (to be
paid on the scheduled payment date for such Base Salary) and any unreimbursed
business expenses incurred through the date of termination.



ii.
Subject to Section 6(h), such amount, if any, as may be determined by the Chief
Executive Officer in his sole discretion based on the Executive's Target Annual
Bonus under the BPP (to be paid within 60 (sixty) days after the date of the
Executive's separation from service).



iii.
If such termination occurs prior to the payment of the Executive's Annual Bonus
payable with respect to the immediately preceding calendar year, payment of such
Annual Bonus for such period, in the amount, and at such time, as he would
otherwise have been entitled under the terms of the BPP had his employment not
terminated.



iv.
Continuation of the ability of the Executive or the Executive's beneficiaries
(as applicable) to exercise all outstanding awards granted to the Executive
under the Incentive Plan that became vested and exercisable on or prior to such
date of termination in accordance with the terms and conditions of such grants.






--------------------------------------------------------------------------------




d.
Termination for Cause. If the Executive's employment is terminated for Cause at
any time during the Term, the Executive shall not receive any payments,
benefits, or other amounts provided by this Agreement, other than payment of any
unpaid Base Salary accrued through the date of termination (to be paid on the
scheduled payment date for such Base Salary) and payment of any unreimbursed
business expenses incurred through the date of termination (but shall still be
subject to the restrictive covenants set forth in Section 5 of this Agreement).
The Executive shall remain entitled to all benefits under the Company's
tax-qualified retirement plans and shall remain eligible for certain benefits
under other employee benefit plans, in each case subject to, and in accordance
with, the terms of such plans. Provided that the activity, facts, or
circumstances that precipitated the “for Cause” determination were not (i) the
result of Executive's bad faith, or (ii) undertaken without a reasonable belief
by the Executive that he was acting in the best interests of the Company or as
required by applicable law, the Executive's employment may not be terminated for
Cause prior to advance written notice to the Executive containing reasonable
detail of the activity, facts, or circumstances constituting Cause for
termination, the actions that the Executive must take to cease such activity or
cure such facts and circumstances, and a reasonable amount of time (not to
exceed thirty (30) calendar days) for the Executive to effectuate such cure. All
determinations relating to a “for Cause” termination shall be made by the
Company in its sole discretion.



e.
Termination Due to Voluntary Resignation Without Good Reason. In the event the
Executive voluntarily resigns without Good Reason during the Term, the Executive
shall not be entitled to any payments, benefits or other amounts under this
Agreement, other than payment of any unpaid Base Salary accrued through the date
of termination (to be paid on the scheduled payment date for such Base Salary),
and payment of any unreimbursed business expenses incurred through the date of
termination (but shall still be subject to the restrictive covenants set forth
in Section 5 of this Agreement). The Executive shall remain entitled to all
benefits under the Company's tax-qualified retirement plans and shall remain
eligible for certain benefits under other employee benefit plans (including,
without limitation, any plans providing for Equity Incentives), in each case
subject to, and in accordance with, the terms of such plans.



f.
Outplacement. In addition to any rights to which the Executive may be entitled
under Sections 6(a) through 6(e), above, if the Executive's employment is
terminated during the Term (y) by the Company, and such termination is other
than for Cause, death or Long-Term Disability, or (z) by the Executive for Good
Reason, subject to Section 6(h), the Executive shall be entitled to the services
of a Company-paid and Company-approved outplacement or career transition
consultant in accordance with the Company's current practices for senior
executives in effect as of the date of termination; provided, however, that
commencement of such transition counseling services, if desired, must begin
prior to the first (1st) anniversary of the date of termination and must end
prior to the last day of the second (2nd) calendar year following the year in
which the date of termination occurs.



g.
Notification Requirements for Termination for Good Reason.



i.
If the Executive determines that Good Reason exists to terminate his employment
with the Company, the Executive shall notify the Company in writing of the
specific event, within sixty (60) calendar days after the date that the
Executive becomes aware of the occurrence of such event, and such notice shall
also include




--------------------------------------------------------------------------------




the date on which the Executive will terminate employment with the Company,
which date shall be no earlier than sixty (60) calendar days after the date of
such notice and no later than the second anniversary of the date of the
occurrence of the event giving rise to Good Reason; provided, however, that the
Chief Executive Officer, in his sole discretion, may relieve the Executive of
his duties effective immediately upon the Company's receipt of notice provided
pursuant to this Section 6(g).


ii.
Within thirty (30) calendar days after the Company's receipt of such written
notice, the Company shall notify the Executive that it agrees or disagrees with
the Executive's determination that the event specified in the Executive's notice
constitutes Good Reason. Notwithstanding any other provision of this Agreement,
the Company's determination whether it agrees or disagrees with the Executive's
determination that the event specified in the Executive's notice constitutes
Good Reason shall be reasonable, based on all the relevant facts and
circumstances. The arbitrator in any arbitration proceeding initiated pursuant
to Section 13 of this Agreement, in which the existence of Good Reason is an
issue, shall be expressly empowered and directed to review, de novo, the facts
and circumstances claimed by the Executive to constitute Good Reason.



iii.
If the Company notifies the Executive that it agrees with the Executive's
determination that the event specified in the Executive's notice constitutes
Good Reason, the Company, in its sole discretion, shall either: (A) undertake to
cure the circumstances that gave rise to Good Reason within thirty (30) calendar
days of the Company's response to Executive under Section 6(g)(ii); or
(B) advise the Executive that his employment with the Company shall terminate on
his date of termination as determined under Section 6(g)(i). If the Executive
and the Company do not agree that the action undertaken by the Company cures the
circumstances that gave rise to Good Reason, the Executive shall be entitled to
pursue the arbitration procedures set out in Section 12 of this Agreement. If
the Executive's claim in arbitration is ultimately concluded in the Executive's
favor, the Executive shall retain the right to receive the payments and benefits
under this Agreement. If, during the two-year period following a Change in
Control, the Company attempts to cure the circumstances giving rise to Good
Reason, the Company shall have the burden of proof to establish that such
circumstances have been cured.



iv.
If the Company notifies the Executive that it disagrees with the Executive's
determination that the event specified in the Executive's notice constitutes
Good Reason, the Executive may terminate his employment on the date specified in
the notice (or such earlier date as determined by the Chief Executive Officer in
his sole discretion or such later date as the Executive and the Company may
mutually agree in writing) or may elect to continue his employment by so
notifying the Company in writing. In either event, the Executive shall be
entitled to pursue the arbitration procedures set out in Section 12 of this
Agreement. If the Executive's claim in arbitration is ultimately concluded in
the Executive's favor, the Executive shall retain the right to receive the
payments and benefits under this Agreement. If, during the two-year period
following a Change in Control, the Company disputes the existence of Good
Reason, the Company shall have the burden of proof to establish that Good Reason
does not exist.




--------------------------------------------------------------------------------






v.
Notwithstanding the date on which the Executive's termination occurs following
the completion of the steps set forth in this Section 6(g), so long as an event
that constitutes Good Reason occurs during the Term and the Executive delivers
the written notice of termination for Good Reason to the Company at any time
prior to the expiration of the Term, for purposes of the payments, benefits and
other entitlements set forth in this Section 6, the termination of the
Executive's employment pursuant thereto shall be deemed to be a resignation for
Good Reason during the Term.



h.
Conditional Payments. Subject to Section 7, any payments or benefits made
pursuant to this Section 6 will be subject to and conditioned upon the
Executive's compliance with the provisions, restrictions and limitations of
Section 5 of this Agreement, but not otherwise subject to offset or mitigation.
In addition, unless on or prior to the sixtieth (60th) day following the date of
termination: (i) the Executive or the Executive's estate (as applicable) shall
have signed, and the Company shall have received, a Release and Agreement
releasing the Company, Related Companies, and their respective directors,
officers, employees and agents (“Released Parties”) from any and all claims and
liabilities, and promising to the fullest extent allowed by law, never to sue
any of the Released Parties (such Release and Agreement shall be in the form set
forth in Appendix III); and (ii) such Release and Agreement shall have become
irrevocable, then: (A) no payment shall be paid or made available to the
Executive under Section 6(a)(i) or 6(b)(i), (B) no unvested Equity Incentive
shall become vested pursuant to Section 6(b)(iii) and instead, all then unvested
Equity Incentives shall be immediately forfeited, (C) the Company shall be
relieved of all obligations to make any further payments, or provide or make
available any Benefits, to the Executive pursuant to Section 6(a)(iv) or
6(b)(iv) and (D) the Executive shall be required to repay the Company, in cash,
within five (5) business days after written demand is made therefor by the
Company, an amount equal to the value of any Benefits received by the Executive
pursuant to Section 6(a)(iv) or 6(b)(iv).



7.
Section 409A of the Code. The provisions of this Section 7 shall apply
notwithstanding any provision in this Agreement to the contrary.



a.
Intent to Comply with Section 409A of the Code. The parties intend for this
Agreement to comply with Section 409A of the Code, and all provisions of this
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A of the Code.



b.
Six-Month Delay of Certain Payments. If, at the time of the Executive's
separation from service (within the meaning of Section 409A of the Code), (i)
the Executive shall be a specified employee (within the meaning of Section 409A
of the Code and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable under this Agreement or any other plan, policy,
arrangement or agreement of or with the Company or any Related Company (this
Agreement and such other plans, policies, arrangements and agreements, the
“Company Plans”) constitutes deferred compensation (within the meaning of
Section 409A of the Code) the payment of which is required to be delayed
pursuant to the six (6)-month delay rule set forth in Section 409A of the Code
in order to avoid taxes or penalties under Section 409A of the Code, then the
Company (or a Related Company, as




--------------------------------------------------------------------------------




applicable) shall not pay any such amount on the otherwise scheduled payment
date but shall instead accumulate such amount and pay it, without interest, on
the first day of the seventh (7th) month following such separation from service.


c.
Prohibition of Offsets. Except as permitted under Section 409A of the Code, any
deferred compensation (within the meaning of Section 409A of the Code) payable
to or for the benefit of the Executive under any Company Plan may not be reduced
by, or offset against, any amount owing by the Executive to the Company or any
Related Company.



d.
Amendment of Deferred Compensation Plans; Indemnification for Section 409A
Taxes. From and after the Effective Date and for the remainder of the Term, (i)
the Company shall administer and operate this Agreement and any “nonqualified
deferred compensation plan” (as defined in Section 409A of the Code) (and any
other arrangement that could reasonably be expected to constitute such a plan)
in which the Executive participates and the Executive's rights and benefits
hereunder and thereunder in compliance with Section 409A of the Code and any
rules, regulations or other guidance promulgated thereunder as in effect from
time to time, (ii) if the Company determines that any provision of this
Agreement or any such plan or arrangement does not comply with Section 409A of
the Code or any such rules, regulations or guidance and that the Executive may
become subject to additional taxes and penalties under Section 409A of the Code
(“Section 409A Tax”), the Company shall amend or modify such provision to avoid
the application of such Section 409A Tax but only to the minimum extent
necessary to avoid the application of such Section 409A Tax and only to the
extent that the Executive would not, as a result, suffer (A) any reduction in
the total present value of the amounts otherwise payable to the Executive
(determined without application of the Section 409A Tax), or the benefits
otherwise to be provided to the Executive, by the Company, (B) any material
increase in the risk of the Executive not receiving such amounts or benefits
which he would have received without the application of the Section 409A Tax and
any amendment pursuant to this Section 7 or (C) unless the Executive otherwise
expressly consents in writing, any significant reduction in the Executive's
legal rights under this Agreement or any Company Plan, and (iii) if,
notwithstanding the foregoing, the Executive is subject to a Section 409A Tax
with respect to any such provision, the Company shall indemnify and hold the
Executive harmless against all taxes (and any interest or penalties imposed with
respect to such taxes) imposed as a result of the Company's failure to comply
with clause (i) of this Section 7(d).



e.
Payment Schedules Relating to Tax Indemnification. Any amounts payable to the
Executive in respect of indemnification pursuant to Section 7(d) for the Section
409A Tax (each, a “Section 409A Tax Adjustment Payment”) shall be paid to the
Executive as soon as practicable after the applicable liability is incurred, but
in any event not later than the last day of the calendar year after the calendar
year in which the Executive remits the applicable taxes, interest or penalties
to the applicable taxing authority, in accordance with Treas. Reg. Section
1.409A-3(i)(1)(v) or any successor thereto. Furthermore, any amounts that the
Executive becomes entitled to receive in respect of costs and expenses incurred
in connection with a contest relating to Section 7(d) shall be paid to the
Executive as soon as practicable after the applicable cost is incurred, but in
any event not later than the later of (i) the last day of the calendar year
after the calendar year in which the Executive remits the underlying taxes to
the applicable taxing authority and (ii) the last day of the calendar year after
the calendar year in which the applicable contest is concluded.




--------------------------------------------------------------------------------






i.
Notice. The Executive shall notify the Company in writing of any written claim
by the IRS that, if successful, would require the payment by the Company of a
Section 409A Tax Adjustment Payment or the recalculation of a Section 409A Tax
Adjustment Payment. The notification shall apprise the Company of the nature of
such claim, including (A) a copy of the written claim from the IRS; (B) the
identification of the element of compensation and/or benefit that is the subject
of such IRS claim; and (C) the date on which such claim is requested to be paid.
Such notification shall be given as soon as practicable, but no later than ten
(10) business days after the Executive actually receives notice in writing of
such claim. The failure of the Executive to properly notify the Company of the
IRS claim (or to provide any required information with respect thereto) shall
not affect any rights granted to the Executive under this Section 7, except to
the extent that the Company is materially prejudiced in the challenge to such
claim as a direct result of such failure.



ii.
Payment. Within ten (10) business days following receipt of such written
notification by the Executive of such IRS claim, the Company shall pay to the
Executive a Section 409A Tax Adjustment Payment, or the excess of a recalculated
Section 409A Tax Adjustment Payment over the initial Section 409A Tax Adjustment
Payment, as applicable, related to the element of compensation and/or benefit
which is the subject of the IRS claim. Within ten (10) business days following
such payment to the Executive, the Executive shall provide to the Company
written evidence that he has paid the claim to the IRS (the United States
Treasury).



iii.
Contest. If the Company notifies the Executive in writing, within sixty (60)
business days following receipt from the Executive of notification of the IRS
claim, that it desires to contest such claim, the Executive shall:



1.
Give the Company any information reasonably requested by the Company relating to
such claim;    



2.
Take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time including, without limitation,
accepting legal representation with respect to such claim by an attorney
selected by the Company and reasonably acceptable to the Executive;



3.
Cooperate with the Company in good faith in order to effectively contest such
claim; and



4.
Permit the Company to participate in any proceedings relating to such claim if
the Company elects not to assume and control the defense of such claim;



provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold harmless the Executive, on an
after-tax basis, for any Section 409A Tax and Income



--------------------------------------------------------------------------------




Taxes (including interest and penalties with respect thereto) imposed as a
result of such representation and payment of costs and expenses. Without
limitation on the foregoing provisions of this Section 7, the Company shall have
the right, at its sole option, to assume the control of all proceedings in
connection with such contest, in which case it may pursue or forego any and all
administrative appeals, proceedings, hearings, and conferences with the taxing
authority in respect of such claim, and may direct the Executive to sue for a
refund or contest the claim in any permissible manner. The Executive agrees to
prosecute such contest, as directed by the Company, to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Company shall determine; and provided further,
however, that (A) if the Company directs the Executive to pay such claim and sue
for a refund, the Company shall advance the amount of such payment to the
Executive, on an interest-free basis, and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Section 409A Tax or Income Taxes
(including interest or penalties) imposed with respect to such advance or with
respect to any imputed income in connection with such advance and (B) any
extension of the statute of limitations relating to payment of tax for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company's rights to assume the control of the contest shall be limited to issues
with respect to which a Section 409A Tax Adjustment Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the IRS or any other taxing authority. To the
extent that the contest of the IRS claim is successful, the Section 409A Tax
Adjustment Payment related to the element of compensation and/or benefit that
was the subject of the claim shall be recalculated in accordance with the
provisions of this Section 7(e).
f.
Designation of Installments as Separate Payments. For purposes of Section 409A
of the Code, each installment payment to the Executive provided for in this
Agreement or any Company Plan shall be deemed to be a “separate payment” within
the meaning of Treas. Reg. Section 1.409A-2(b)(iii) or any successor thereto.



g.
Timing of Reimbursement Payments and Other Benefits. Except as specifically
permitted by Section 409A of the Code, the benefits and reimbursements,
including for legal fees, provided to the Executive under this Agreement and any
Company Plan during any calendar year shall not affect the benefits and
reimbursements to be provided to the Executive under the relevant section of
this Agreement or Company Plan in any other calendar year and the right to such
benefits and reimbursements cannot be liquidated or exchanged for any other
benefit, in accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any
successor thereto. Furthermore, reimbursement payments shall be made to the
Executive as promptly as practicable following the date that the applicable
expense is incurred, but in any event not later than the last day of the
calendar year following the calendar year in which the underlying fee, cost or
expense is incurred.



h.
Timing of Payments Following Execution of a Release. Any installments scheduled
to be paid pursuant to Section 6(a)(i) during any sixty (60) day period
following the date of the Executive's separation from service shall be delayed
until the release described in Section 6(h) becomes effective, provided that if
such sixty (60) day period begins in one calendar year and ends in another
calendar year, then such installments shall be paid in the later of such
calendar years. Similarly, if the sixty (60) day period provided for in Section
6(b)(i) begins in one calendar year and ands in another calendar year, then such
payment shall be made in the later of such calendar years.






--------------------------------------------------------------------------------




8.
Legal Fees. If it shall be necessary or desirable for the Executive to retain
legal counsel or incur other costs and expenses in connection with enforcement
of the Executive's rights under this Agreement, the Company shall pay (or the
Executive shall be entitled to recover from the Company, as the case may be) his
reasonable attorneys' fees and cost and expenses incurred prior to the tenth
anniversary of the expiration of the Term in connection with enforcement of his
rights (including the enforcement of any arbitration award in court), (a) if the
action relates to the Executive's employment with the Company or a Related
Company during a period ending prior to a Change in Control, only if a final
decision in connection with a material issue of the litigation (or arbitration)
is issued in the Executive's favor by an arbitrator or a court of competent
jurisdiction, and (b) if the action relates to the Executive's employment with
the Company or a Related Company during a period following a Change in Control
or during a period that both precedes and follows a Change in Control,
regardless of the final outcome, unless, in the case of this clause (b), the
arbitrator or court shall determine that under the circumstances recovery by the
Executive of all or a part of any such fees and costs and expenses would be
unjust.



9.
Indemnification. The Executive shall be entitled to indemnification by the
Company under the Indemnification Terms and Conditions described in Appendix III
to this Agreement.



10.
Excise Tax. If it is determined (by the reasonable computation by an independent
accounting or consulting firm chosen by the Company (the “Firm”), which
determination shall be certified by the Firm and set forth in a certificate
delivered to the Executive) that the aggregate amount of the payments,
distributions, benefits and entitlements of any type paid or provided to the
Executive under the terms of this Agreement or under any other plan, program,
policy, or other arrangement, either alone or in combination with other elements
of compensation and benefits paid or provided to the Executive (including any
payment, distribution, benefit or entitlement made by any person or entity
effecting a Change in Control), in each case, that could be considered
“parachute payments” within the meaning of Section 280G of the Code (such
payments, the “Parachute Payments”) that, but for this Section 10 would be
payable to the Executive, exceeds the greatest amount of Parachute Payments that
could be paid to the Executive without giving rise to any liability for any
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) or any similar tax imposed by state or local law, or any interest or
penalties with respect to such tax (such tax or taxes, together with any such
interest or penalties, being hereafter collectively referred to as the “Excise
Tax”), then the aggregate amount of Parachute Payments payable to the Executive
shall not exceed the amount which produces the greatest after-tax benefit to the
Executive after taking into account any Excise Tax to be payable by the
Executive as determined by the Firm upon discussion with, and reasonable
approval by, the Executive. For the avoidance of doubt, this provision will
reduce the amount of Parachute Payments otherwise payable to the Executive, if
doing so would place the Executive in a better net after-tax economic position
as compared with not doing so (taking into account the Excise Tax payable in
respect of such Parachute Payments). The Executive shall be permitted to provide
to the Company written notice specifying which of the Parachute Payments will be
subject to reduction or elimination; provided, however, that to the extent that
the Executive's ability to exercise such authority would cause any Parachute
Payment to become subject to any Section 409A Tax, or if the Executive does not
provide the Company with any such written notice, the Company shall reduce or
eliminate the Parachute Payments by first reducing or eliminating the portion of
the Parachute Payments that are payable in cash and then by reducing or
eliminating the non-cash portion of the Parachute Payments, in each case in
reverse order beginning with payments or benefits which are to be paid the
furthest in time from the date of the Firm's determination. Except as set forth
in the preceding sentence, any notice given by the Executive pursuant to the
preceding sentence shall take




--------------------------------------------------------------------------------




precedence over the provisions of any other plan, arrangement or agreement
governing the Executive's rights and entitlements to any benefits or
compensation.


11.
Wage Withholding and Reporting. All taxable payments, reimbursements, benefits,
and other amounts payable or provided by the Company pursuant to this Agreement
shall be subject to applicable wage withholding of Income Taxes and shall be
reported on IRS Form W-2.



12.
Dispute Resolution. Except as otherwise provided by Section 5(e) (Remedies)
above, any controversy or claim arising out of or relating to this Agreement (or
the breach thereof) shall be settled by arbitration in the City of Chicago in
accordance with the laws of the State of Illinois by one arbitrator. The
arbitrator shall be appointed pursuant to Rule 11 of the American Arbitration
Association's Commercial Arbitration Rules, amended and effective September 15,
2005. The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.



13.
Termination Provisions. The Term shall automatically terminate upon the
Executive's attainment of age 65, and may be terminated at any time by the
Company upon six (6) month's advance written notice to the Executive; provided,
however, that if a Change in Control occurs prior to the expiration of the Term,
the Term shall not terminate prior to the second (2nd) anniversary of the date
on which the Change in Control occurs.



14.
Company's Reservation of Rights. The Company reserves the right to discontinue
or modify its compensation, incentive, benefit, and perquisite plans, programs,
and practices at any time and from time to time. Moreover, the brief summaries
contained herein are subject to the terms of such plans, programs, and
practices. For purposes of any and all employee benefit plans, the definition of
compensation is as stated in such plans. The severance benefits payable under
Section 6 are in lieu of all other severance benefits which the Executive would
otherwise be entitled to receive from the Company and any Related Company,
except as may otherwise be provided in a written agreement specifically
referencing this Section 14. The Executive acknowledges and agrees that the
severance benefits to which the Executive may become entitled under this
Agreement are in excess of those to which the Executive would be entitled to
under the Company's otherwise applicable severance pay plans, and that the
Company is agreeing to provide such severance benefits in consideration for the
Executive's agreement to the terms and conditions of Section 5 of this
Agreement.



15.
Entire Agreement; Amendments. This Agreement represents the entire agreement
between the Executive and the Company in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations, or warranties, whether oral or written, by any
officer, executive, or representative of any party hereto. Except as
specifically provided in Section 7, no amendments or modifications to this
Agreement may be made except in writing signed by the Company (as authorized by
the Board or the Committee) and the Executive.



16.
Survivorship. The respective rights and obligations of the parties hereunder
shall survive the expiration of the Term and any termination of the Executive's
employment to the extent necessary to the intended preservation of such rights
and obligations.






--------------------------------------------------------------------------------




17.
Notices. Any notice and all other communications provided for in this Agreement
to be given to a party shall be in writing and shall be deemed to have been duly
given when delivered in person or two (2) business days after being placed in
the United States mails by certified or registered mail, postage prepaid, return
receipt requested, duly addressed to the party concerned at the address
indicated below or to such changed address as such party may subsequently
furnish to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt:



If to the Company:
Brunswick Corporation
1 N. Field Court
Lake Forest, IL 60045
Attn: Chief Human Resources Officer, with a copy to the Vice-President, General
Counsel and Secretary
If to the Executive:
at the last address filed with the Company
18.
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law. In
furtherance and not in limitation of the foregoing, should the duration or
geographical extent of, or business activities covered by, any provision of this
Agreement be in excess of that which is valid and enforceable under applicable
law, then such provision shall be construed to cover only that duration, extent,
or activities which may be validly enforced.



19.
Headings. Headings to Sections hereof are for convenience of reference only and
shall not be construed to alter or affect the meaning of any provision of this
Agreement.



20.
Injunctive Relief. If there is a breach or threatened breach of the provisions
of this Agreement, the non-breaching party shall be entitled to an injunction
restraining the breaching party from such breach. Nothing herein shall be
construed as prohibiting either party from pursuing any other remedies for a
breach or threatened breach of this Agreement.



21.
No Assignment or Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation, or
to execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void, and of no effect; provided, however, that nothing in this Section
21 shall preclude the assumption of such rights by executors, administrators, or
other legal representatives of the Executive or his estate and their assigning
any rights hereunder to the person or persons entitled thereto; and provided
further, however, that the Company may not assign this Agreement except in
connection with an assignment or disposition of all or substantially all of the
assets or stock of the Company or the division, subsidiary, or business unit for
which the Executive is providing services under this Agreement or by law as a
result of a merger or consolidation.






--------------------------------------------------------------------------------




22.
Successors, Assumption of Contract. This Agreement shall be binding upon and
inure to the benefit of the Company and any successor of the Company. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no succession had taken place. As used in this
Agreement, except for purposes of Section 5(a), the term “Company” shall mean
the Company as hereinbefore defined and any successor of the Company and any
permitted assignee to which this Agreement is assigned.



23.
Work For Hire Acknowledgment; Assignment. The Executive acknowledges that all of
the Executive's work on and contributions to the Company's products (the
“Products”) including, without limitation, any and all patterns, designs, and
other expressions in any tangible medium (collectively, the “Works”) are within
the scope of the Executive's employment and are a part of the services, duties,
and responsibilities of the Executive. All of the Executive's work on and
contributions to the Works will be rendered and made by the Executive for, at
the instigation of, and under the overall direction of, the Company, and all of
the Executive's said work and contributions, as well as the Works, are and at
all times shall be regarded as “work made for hire” as that term is used in the
United States copyright laws. Without curtailing or limiting this
acknowledgment, the Executive hereby assigns, grants, and delivers exclusively
to the Company, as to work on and contribution to the Products pursuant hereto,
all rights, titles, and renewals. The Executive will execute and deliver to the
Company, or its successors and assigns, such other and further assignments,
instruments, and documents as it from time to time reasonably may request for
the purpose of establishing, evidencing, and enforcing or defending its
complete, exclusive, perpetual, and worldwide ownership of all rights, titles,
and interests of every kind and nature whatsoever, including all copyrights, in
and to the Works. The Executive hereby constitutes and appoints the Company as
his agent and attorney-in-fact, with full power of substitution, to execute and
deliver said assignments, instruments, or documents as the Executive may fail or
refuse to execute and deliver, this power and agency being coupled with an
interest and being irrevocable.



24.
Governing Law. The validity, interpretation, construction, and performance of
this Agreement shall be governed by the laws of the State of Illinois, without
regard to its choice of laws provisions, for contracts made and to be performed
wholly in such state; provided, however, the rights of the Executive to
indemnification under Section 9 shall be governed by the laws of the State of
Delaware.



25.
Termination of Initial Agreement. From and after the Effective Date, this
Agreement shall supersede any other employment agreement, severance agreement,
indemnification agreement and change of control agreement between the parties.



26.
Counterparts. This Agreement may be executed in counterparts, any one of which
shall be deemed the original without reference to the others.








--------------------------------------------------------------------------------




IN WITNESS THEREOF, the Executive and the Company have executed these AMENDED
AND RESTATED TERMS AND CONDITIONS OF EMPLOYMENT as of the Effective Date.


Executive
Brunswick Corporation
 
 
By:
[NAME]
By:
Dustan E. McCoy
Chief Executive Officer












--------------------------------------------------------------------------------




Appendix I


Definitions.
1.
“Annual Bonus” shall have the meaning set forth in Section 4(b) of this
Agreement.



2.
“Brunswick” shall mean the Company.



3.
“Base Salary” shall have the meaning set forth in Section 4(a) of this
Agreement.



4.
“Benefits” shall have the meaning set forth in Section 6(a)(iv) of this
Agreement.



5.
“Board” shall mean the Board of Directors of the Company.



6.
“BPP” shall have the meaning set forth in Section 4(b) of this Agreement.



7.
“Business Relocation Beyond a Reasonable Commuting Distance” shall mean that, as
a result of either a relocation of the Company or a reassignment of the
Executive, a change occurs in the Executive's principal work location to a
location that (i) is more than fifty (50) highway miles from the Executive's
principal work location immediately prior to the relocation, and (ii) increases
the Executive's commuting distance in highway mileage.



8.
“Cause” shall mean the Executive's:



a.
Conviction of a crime, including by a plea of guilty or nolo contendere,
involving theft, fraud, perjury, or moral turpitude;

b.
Intentional or grossly negligent disclosure of confidential or trade secret
information of the Company or a Related Company to anyone not entitled to such
information;

c.
Willful omission or dereliction of any statutory or common law duty of loyalty
to the Company or a Related Company;

d.
A willful and material violation of the Company's Code of Conduct or any other
written Company policy; or

e.
Repeated failure to carry out the material components of the Executive's duties
despite specific written notice to do so by the Chief Executive Officer, other
than any such failure as a result of incapacity due to physical or mental
illness.

9.
“Change In Control” shall mean the happening of any of the following events:



a.
Any individual, entity, or group (within the meaning of Sections 13(d)(3) or
14(d)(2) of the Exchange Act) (an “Entity”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of
either (A) the outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”), or (B) the combined voting power of the
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); excluding,
however, the following: (1) any acquisition by the Company or any subsidiary,
(2) any acquisition by any employee benefit plan (or related trust) sponsored or




--------------------------------------------------------------------------------




maintained by the Company or any corporation controlled by, or under common
control with, the Company, (3) any acquisition by an underwriter temporarily
holding such Outstanding Company Common Stock or Outstanding Company Voting
Securities pursuant to an offering of such securities or (4) any acquisition by
any corporation pursuant to a transaction which complies with clauses (A), (B),
and (C) of paragraph (c) of this definition;


b.
Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute a majority thereof; provided,
however, that any individual becoming a director whose election, or nomination
for election by the Company's stockholders, was approved by a vote of at least
50% of the directors then comprising the Incumbent Board shall be considered as
though such individual was a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of an Entity other than the Board;



c.
Consummation of a transaction involving (i) a merger, reorganization or
consolidation of the Company or any direct or indirect subsidiary of the
Company, or (ii) a sale or other disposition of all or substantially all of the
assets of the Company (each, a “Corporate Transaction”); excluding, however,
such a Corporate Transaction pursuant to which (A) all or substantially all of
the individuals and entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than sixty percent (60%) of, respectively, the outstanding
shares of common stock, and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation or other person which as a result
of such transaction owns the Company or all or substantially all of the
Company's assets either directly or through one or more subsidiaries) (each, a
“Continuing Company”) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be
(excluding any outstanding voting securities of the Continuing Company that such
beneficial owners hold immediately following the consummation of the Corporate
Transaction as a result of their ownership prior to such consummation of voting
securities of any corporation or other entity involved in or forming part of the
Continuing Company, other than the Company or one of its subsidiaries), (B) no
Entity (other than the Company, any employee benefit plan (or related trust) of
the Company, or the Continuing Company will beneficially own, directly or
indirectly, twenty-five percent (25%) or more of, respectively, the outstanding
shares of common stock of the Continuing Company or the combined voting power of
the outstanding voting securities of the Continuing Company entitled to vote
generally in the election of directors, unless such ownership resulted solely
from ownership of securities of the Company prior to the Corporate Transaction,
and (C) individuals who were members of the Incumbent Board will, immediately
after the consummation of the Corporate Transaction, constitute at least a
majority of the members of the board of directors of the Continuing Company; or






--------------------------------------------------------------------------------




d.
The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.



10.
“Chief Executive Officer” shall mean the chief executive officer of the Company.



11.
“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.



12.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations thereunder as in effect from time to time.



13.
“Committee” shall mean the Human Resources and Compensation Committee of the
Board.



14.
“Company” shall mean Brunswick Corporation, a Delaware corporation.



15.
“Competitive Activity” shall have the meaning set forth in Section 5(a)(i) of
this Agreement.



16.
“Confidential Information” shall have the meaning set forth in Section 5(b)(iii)
of this Agreement.



17.
“Effective Date” shall have the meaning set forth in the Preamble of the
Agreement.



18.
“Eligible Dependents” shall have the meaning set forth in Section 6(a)(iv) of
this Agreement.



19.
“Equity Incentives” shall have the meaning set forth in Section 6(a)(iii) of
this Agreement.



20.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.



21.
“Excise Tax” shall have the meaning set forth in Section 10 of this Agreement.



22.
“Executive” shall mean the individual identified in the Preamble to this
Agreement.



23.
“Firm” shall have the meaning set forth in Section 10 of this Agreement.



24.
“Good Reason” shall mean the occurrence of any of the following events without
the Executive's express written consent:



a.
A material breach by the Company of any provision of this Agreement including,
without limitation, the Company's failure to pay any portion of Executive's
compensation when due or to include Executive in any bonus or incentive plan
that applies to similarly situated senior executives of the Company;



b.
The Company's failure to provide, or continue to provide, Executive with either
the perquisites or employee health and welfare benefits (including, without
limitation, life insurance, medical, dental, vision, long-term disability and
similar benefits), generally provided to similarly situated senior executives of
the Company;



c.
A Reduction in Authority or Responsibility of the Executive;



d.
A Reduction in Compensation;






--------------------------------------------------------------------------------






e.
A Business Relocation Beyond a Reasonable Commuting Distance; and



f.
Following a Change in Control, the Company's failure to obtain a satisfactory
agreement from any successor to assume and agree to abide by terms of this
Agreement.



Whether a Reduction in Authority or Responsibility of the Executive has occurred
shall be determined in accordance with the criteria set forth below in the
definition of Reduction in Authority or Responsibility; provided, however, that
(A) a change in the Executive's reporting relationship to another executive who
is within the same reporting level (as that term is used in the Company's
Delegation of Authority Policy or any successor policy); or (B) a reduction in
the Executive's business unit's budget or a reduction in the Executive's
business unit's head count or number of direct reports, by themselves, shall not
constitute Good Reason.
25.
“Income Taxes” shall mean any tax on personal income (including any employment
and payroll tax) that is levied by the federal government of the United States
or any by any state or local government within the United States or any foreign
government.

26.
“Incentive Plan” shall have the meaning set forth in Section 4(c) of this
Agreement.



27.
“IRS” shall mean the Internal Revenue Service.



28.
“Long-Term Disability” shall mean the Executive's mental or physical condition
which would render the Executive eligible to receive disability benefits under
the Company's long-term disability plan then in effect.



29.
“Parachute Payments” shall have the meaning set forth in Section 10 of this
Agreement.



30.
“Proceeding” shall have the meaning set forth in Section 5(c) of this Agreement.



31.
“Products” shall have the meaning set forth in Section 24 of this Agreement.



32.
“Reduction in Authority or Responsibility” shall mean, during the Term, (i) the
assignment to the Executive, during the two-year period after a Change in
Control, of any duties that are materially inconsistent in any respect with the
Executive's position (which may include status, offices, titles, and reporting
requirements), authority, duties, or responsibilities as in effect immediately
prior to such assignment, or (ii) prior to a Change in Control or after the
second anniversary of a Change in Control, a material diminution in the
Executive's authority, duties, or responsibilities, excluding for this purpose
(A) an isolated, insubstantial, and inadvertent action taken in good faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive, or (B) any temporary Reduction in Authority or Responsibility
while the Executive is absent from active service on any approved disability, or
other approved leave of absence.

It is intended by this definition that a Change in Control by itself, absent a
Reduction in Authority or Responsibility as described above, will not constitute
Good Reason.
33.
“Reduction in Compensation” shall mean (A) if within two (2) years following a
Change in Control, (i) a reduction in the Executive's “Total Annual
Compensation” (defined as the sum of the Executive's Base Salary and Target
Annual Bonus) for any calendar or fiscal year, as applicable, to an amount




--------------------------------------------------------------------------------




that is less than the Executive's Total Annual Compensation in effect
immediately prior to such reduction (“Compensation Reduction”), (ii) the
elimination of any Company incentive compensation plan in which Executive is a
participant (including, without limitation, BPP and the Incentive Plan) without
the adoption of a substantially comparable replacement plan (“Compensation Plan
Elimination”), or (iii) the failure to provide the Executive with equity
compensation opportunities or long-term cash incentive compensation
opportunities that have a value that is substantially comparable to the value of
the equity compensation opportunities provided to the Executive immediately
prior to the Change in Control; or (B) if other than within two (2) years
following a Change in Control, a Compensation Reduction, a Compensation Plan
Elimination or a reduction in equity compensation opportunities that is not
applicable to all similarly situated senior executives of the Company.
34.
“Related Company” shall mean any subsidiary or affiliate of the Company.



35.
“Released Parties” shall have the meaning set forth in Section 6(h) of this
Agreement.



36.
“Section 409A Tax” shall have the meaning set forth in Section 7 of this
Agreement.



37.
“Section 409A Tax Adjustment Payment” shall have the meaning set forth in
Section 7 of this Agreement.



38.
“Target Annual Bonus” shall have the meaning set forth in Section 4(b) of this
Agreement.



39.
“Term” shall have the meaning set forth in Section 3 of this Agreement.



40.
“Total Change in Control Payment” shall have the meaning set forth in Section
6(b)(i) of this Agreement.



41.
“Total Severance Payment” shall have the meaning set forth in Section 6(a)(i) of
this Agreement.



42.
“Works” shall have the meaning set forth in Section 24 of this Agreement.

iii



--------------------------------------------------------------------------------




Appendix II


GENERAL RELEASE
1.
I, [Name], for and in consideration of certain payments to be made and the
benefits to be provided to me under the Terms and Conditions of Employment,
dated [date], (the “Agreement”) with Brunswick Corporation (the “Company”), and
conditioned upon such payments and provisions, do hereby REMISE, RELEASE, AND
FOREVER DISCHARGE the Company and each of its part, present and future
subsidiaries and affiliates, their past, present and future officers, directors,
shareholders, partners, distributees, owners, trustees, representatives,
employees and agents, their respective successors and assigns, heirs, executors
and administrators (hereinafter collectively included within the term the
“Company”), acting in any capacity whatsoever, of and from any and all manner of
actions and causes of action, suits, debts, claims, charges, complaints,
grievances, liabilities, obligations, promises, agreements, controversies,
damages, demands, rights, costs, losses, debts and expenses of any nature
whatsoever, in law or in equity, which I ever had, now have, or hereafter may
have, or which my heirs, executors or administrators hereafter may have, by
reason of any matter, cause or thing whatsoever from the beginning of my
employment with Brunswick Corporation, to the date of these presents arising
from or relating in any way to my employment relationship, and the terms,
conditions and benefits payments resulting therefrom, and the termination of my
employment relationship with Brunswick Corporation, including but not limited
to, any claims which have been asserted, could have been asserted, or could be
asserted now or in the future under any federal, state or local law, statute,
rule, ordinance, regulation, or the common law, including, but not limited to,
claims or rights arising under the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., as amended, the Americans With Disabilities Act, 42 U.S.C.
12101 et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et
seq., as amended, any contracts between the Company and me and my common law
claims now or hereafter recognized and all claims for counsel fees and costs;
provided, however, that this General Release shall not apply to (i) any
entitlements under the terms of the Agreement; (ii) my right to be indemnified
by the Company, pursuant to the bylaws of the Company, for any liability, cost
or expense for which I would have been indemnified for actions taken on behalf
of the Company during the term and within the scope of my employment by the
Company; or (iii) any right I may have to challenge that I entered into this
General Release knowingly and voluntarily.

2.
Subject to the limitations of paragraph 1 above, I expressly waive all rights
afforded by any statute which expressly limits the effect of a release with
respect to unknown claims. I understand the significance of this release of
unknown claims and the waiver of statutory protection against a release of
unknown claims.

3.
I agree and covenant that neither I, nor any person, organization, or other
entity acting on my behalf, has filed in any forum a charge, claim, suit, or
cause of action against the Company or its subsidiaries or affiliates relating
in any way to my employment relationship with the Company, or the termination
thereof. I further agree and acknowledge that the separation pay and benefits
the Company is providing to me pursuant to the Agreement shall be the sole
relief provided to me for the claims that are released by me in this General
Release and that I will not be entitled to recover and agree to waive any
monetary benefits or recovery against the Company or its subsidiaries or
affiliates in connection with any proceeding, claim, or charge without regard to
who has brought such proceeding, claim, or charge.




--------------------------------------------------------------------------------




4.
I hereby agree and recognize that my employment by the Company was permanently
and irrevocably severed on _______________, and the Company has no obligation,
contractual or otherwise to me to hire, rehire or re-employ me in the future. I
acknowledge that the terms of the Agreement provide me with payments and
benefits which are in addition to any amounts to which I otherwise would have
been entitled.

5.
I hereby agree and acknowledge that the payments and benefits provided by the
Company are to bring about an amicable resolution of my employment arrangements
and are not to be construed as an admission of any violation of any federal,
state or local law, statute, rule, ordinance, regulation or the common law, or
of any duty owed by the Company and that the Agreement and this General Release
are made voluntarily to provide an amicable resolution of my employment
relationship with the Company and the termination of the Agreement.

6.
I hereby certify that I have read the terms of this General Release, that I have
been advised by the Company to discuss it with my attorney, and that I
understand its terms and effects. I acknowledge, further, that I am executing
this General Release of my own volition with a full understanding of its terms
and effects and with the intention of releasing all claims recited herein in
exchange for the consideration described in the Agreement, which I acknowledge
is adequate and satisfactory to me. None of the above-named parties, nor their
agents, representatives, or attorneys have made any representations to me
concerning the terms or effects of this General Release other than those
contained herein.

7.
I hereby acknowledge that I have been informed that I have the right to consider
this General Release for a period of 21 days prior to execution. I also
understand that I have the right to revoke this General Release for a period of
seven days following execution by giving written notice to the Company at 1 N.
Field Ct., Lake Forest, IL 60045-4811, Attention: Vice President, General
Counsel and Secretary.

8.
I hereby acknowledge that the provisions of Sections , and of the Agreement
shall continue in full force and effect for the balance of the time periods
provided therein and that I will abide by and fully perform such obligations.

Intending to be legally bound hereby, I execute the foregoing General Release
this _____ day of ________________, 20___.


            
Witness






i



--------------------------------------------------------------------------------




Appendix III


INDEMNIFICATION TERMS AND CONDITIONS
Brunswick Corporation (the “Corporation”) shall indemnify Executive
(hereinafter, “Indemnitee”) against expenses and costs incurred by Indemnitee in
connection with any claims, suits or proceedings arising from his service to the
Corporation, to the fullest extent that is lawful in accordance with the
following terms and conditions:
1.    Acts and Omissions Covered By This Agreement. The Corporation's agreement
to indemnify Indemnitee (“Agreement”) shall cover any act or omission by an
Indemnitee which (i) occurs or is alleged to have occurred by reason of his
being or having been an officer or a director, (ii) occurs or is alleged to have
occurred before, during or after the time when the Indemnitee served as an
officer or a director and (iii) gives rise to, or is the direct or indirect
subject of a claim in any threatened, pending or completed action, suit or
proceeding at any time or times whether during or after his service as an
officer or director.
2.    Indemnity.
(a)
The Corporation hereby agrees to indemnify, and keep indemnified in accordance
with, and to the fullest extent permitted by the Corporation's charter and that
is lawful, and regardless of any by-law provision to the contrary, Indemnitee,
from and against any expenses (including attorney's fees), judgments, fines,
taxes, penalties and amounts paid in settlement actually and reasonably incurred
by Indemnitee in connection with any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative, by
reason of the fact that he is or was an officer or a director of the Corporation
or is or was serving at the request of the Corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise and whether or not such action is by or in the right of the
Corporation or that other corporation, partnership, joint venture, trust or
other enterprise with respect to which the Indemnitee serves or has served.

(b)
Despite anything to the contrary in subsection (a), the Corporation agrees to
indemnify Indemnitee in a suit or proceeding initiated by the Indemnitee only if
the Indemnitee acted with the authorization of the Corporation in initiating
that suit or proceeding. However, an arbitration proceeding brought under
Section 8 shall not be subject to this subsection (b).




--------------------------------------------------------------------------------




(c)
Except as set forth in Section 5 (Advancement of Expenses), the specific amounts
that were actually and reasonably incurred shall be indemnified by the
Corporation in the amount submitted by the Indemnitee unless the Board of
Directors (the “Board”) determines that the request is unreasonable or unlawful.
If the Board so determines and the Board and the Indemnitee cannot agree, any
disagreement they have shall be resolved by a decision of the arbitrator in an
arbitration proceeding pursuant to Section 8. For purposes of this Agreement,
references to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on a person with
respect to an employee benefit plan; and references to “serving at the request
of the Corporation” shall include any service as a director, officer, employee
or agent of the corporation which imposes duties on, or involves services by,
such director, officer, employee, or agent with respect to an employee benefit
plan, its participants, or beneficiaries.

(d)
Any indemnification payments made to the Indemnitee shall be made in a manner
that does not cause such payments to constitute deferred compensation under
Treas. Reg. 1.409A-1(b)(10) and any successor thereto.

3.    Burden of Proof. Indemnitee shall be presumed to be entitled to
indemnification for any act or omission covered in Section 1 of this Agreement.
The burden of proof of establishing that Indemnitee is not entitled to
indemnification because of the failure to fulfill some requirement of Delaware
law, the Corporation's charter, by-laws, or this Agreement shall be on the
Corporation.
4.    Notice by Indemnitee. Indemnitee shall notify the Corporation in writing
of any matter with respect to which Indemnitee intends to seek indemnification
hereunder as soon as reasonably practicable following the receipt by Indemnitee
of written threat thereof; provided, however, that failure to so notify the
Corporation shall not constitute a waiver by Indemnitee of his rights hereunder.
5.    Advancement of Expenses. In the event of any action, suit or proceeding
against Indemnitee which may give rise to a right of indemnification from the
Corporation pursuant to this Agreement, following written request to the
Corporation by the Indemnitee, the Corporation shall advance to Indemnitee
amounts to cover expenses incurred by Indemnitee in defending the action, suit
or proceeding in advance of final disposition upon receipt of (i) an undertaking
by or on behalf of the Indemnitee to repay the amount advanced if it shall be
ultimately determined in accordance with Section 3 of this Agreement that he is
not entitled to indemnification by the Corporation, and (ii) satisfactory
evidence as to the amount of such expenses. Indemnitee's written certification
together with a copy of the



--------------------------------------------------------------------------------




statement paid or to be paid by Indemnitee shall constitute satisfactory
evidence unless determined to the contrary in an arbitration proceeding
conducted pursuant to Section 8 of this Agreement.
6.    Non-Exclusivity of Right of Indemnification. The indemnification rights
granted to Indemnitee under this Agreement shall not be deemed exclusive of, or
in limitation of, any rights to which Indemnitee may be entitled under Delaware
law, the Corporation's charter or By-laws, any other agreement, vote of
stockholders or directors or otherwise.
7.    Termination of Agreement and Survival of Right of Indemnification.
(a)
Subject to subparagraph (b) of this section, this Agreement shall terminate when
the Indemnitee's term of office as an officer or a director ends.

(b)
The rights granted to Indemnitee hereunder shall continue after termination as
provided in Section 1 and shall inure to the benefit of Indemnitee, his personal
representative, heirs, executors, administrators and beneficiaries, and this
Agreement shall be binding upon the Corporation, its successors and assigns.

8.    Arbitration of all Disputes Concerning Entitlement. Any controversy or
claim arising out of or relating to this Agreement including, without
limitation, the Indemnitee's entitlement to indemnification under this
Agreement, shall be settled by arbitration in the City of Chicago administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. Interest on any judgment shall
be assessed at a rate or rates the arbitrator considers just under the
circumstances. If it is necessary or desirable for the Indemnitee to retain
legal counsel or incur other costs and expenses in connection with enforcement
of his rights under this Agreement, the Corporation shall pay his reasonable
attorneys' fees and costs and expenses incurred prior to the tenth anniversary
of the expiration of the “Term” (as defined in the Terms and Conditions of
Employment agreement between the Corporation and the Indemnitee, dated as of
[date], 20___, in connection with enforcement of his rights (including the
enforcement of any arbitration award in court), regardless of the final outcome,
unless the arbitrator determines that under the circumstances recovery by the
Indemnitee of all or a part of any such fees and costs and expenses would be
unjust.



--------------------------------------------------------------------------------




9.    Governing Law. The Corporation's obligations to indemnify Indemnitee under
these terms and conditions shall be governed by and interpreted in accordance
with the laws of the State of Delaware without regard to its choice of law
provisions.
10.    Severability. If any provision of this Agreement is determined to be
invalid or unenforceable, this invalidity or unenforceability shall not affect
the validity or enforceability of any other provisions of this Agreement, and
this Agreement shall be interpreted as though the invalid or unenforceable
provision was not part of this Agreement.



--------------------------------------------------------------------------------




Appendix IV
[ADDENDUM TO AMENDED AND RESTATED TERMS AND CONDITIONS OF EMPLOYMENT]




Notwithstanding anything in the Agreement to the contrary, the Executive shall
not be entitled to participate in the basic life insurance component of the
Company-sponsored health and welfare benefits offered to senior executives of
the Company. Instead, the Executive shall be entitled to participate in the
Company's life insurance plan for senior executives (formerly the “Split Dollar
Life Insurance Plan”) under the terms and conditions described in the Memorandum
dated April 14, 2004 and incorporated herein by reference.]









